DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on November 16, 2021.
In view of amendments filed November 16, 2021 to the title, the objection to the specification is withdrawn.
In view of applicant Argument/Remarks filed November 16, 2021 with respect to, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in via telephone from Adrian J. Lee (Reg. No. 42,785) on December 21, 2021.  
Claims 4 and 5 are amended as follows: 
4. (Currently Amended) The information processing apparatus according to claim [[3]] 1, wherein the history information includes a history of errors for each of the printing media, and the loss-information acquiring section calculates the cost including a sum of disposal loss cost obtained by multiplying an amount of use of the printing media unprintable because of the error by the price per unit amount of the printing media and the non-printing loss cost.
5. (Currently Amended) The information processing apparatus according to claim [[3]] 1, wherein the history information includes, as a history of errors for each of the printing media, a history in a case in which printing is executed but a standard of a printing product is not satisfied, and the loss-information acquiring section calculates the cost including a sum of disposal loss cost obtained by multiplying an amount of use of the printing media not satisfying the standard because of the error by the price per unit amount of the printing media and the non-printing loss cost.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Such claim limitation(s) is/are: 
“a history-information acquiring section configured to acquire” in claim(s) 1 and 7.
“a loss-information acquiring section configured to acquire” in claim(s) 1 and 4-7.
“an output control section configured to cause a display section to output” in claim(s) 1 and 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1 and 7: ‘a history-information acquiring section configured to acquire’ corresponds to Fig. 6 – element 10a1. The history-information acquiring section 10a1 has a function of acquiring, from the plurality of printers 30, the history information HI indicating an amount of use of printing media used for printing in the printers 30 and the size of a printing region in the printing media on which the printing is performed, ¶ [0050].
(b)	Claim(s) 1 and 4-7: ‘a loss-information acquiring section configured to acquire’ corresponds to Fig. 6 – element 10a2. The loss-information acquiring section 10a2 has a function of acquiring, based on the history information HI, the loss information LI indicating a non-printing region in each of printing media. With the 
(c)	Claim(s) 1 and 7: ‘an output control section configured to cause a display section to output’ corresponds to Fig. 6 – element 10a3. The output control section 10a3 has a function of causing the display section to output loss information for each of printing media. With the function of the output control section 103a, the processor 10a transmits the statistical information SI to the information processing terminal 20 via the communication section 10b in response to a transmission request for the statistical information SI from the information processing terminal 20. As a result, the statistical information SI including the loss information LI is output to (displayed on) a display section 20d included in the information processing terminal 20, ¶ [0054].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Examiner's Statement of Reason for Allowance
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus, Image Processing Program, and Information Processing Method for Acquiring Loss-Information. 
Claims 1 and 7-9 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] a history-information acquiring section configured to acquire, from a plurality of printers, history information indicating an amount of use of printing media used for printing in the printers and size of a printing region in the printing media on which the printing is performed;
a loss-information acquiring section configured to acquire, based on the history
information, loss information indicating a non-printing region in each of the printing media, and the loss-information acquiring section calculates information concerning cost of the non-printing region and acquires the information as the loss information and the cost includes non-printing loss cost that is obtained by multiplying a difference between the amount of use of the printing media and the size of the printing region in the printing media by a price per unit amount of the printing media; and
an output control section configured to cause a display section to output the loss information for each of the printing media.” along with all other limitations as required by independent claim 1.
“[7] […] a history-information acquiring section configured to acquire, from a plurality of printers, history information indicating an amount of use of printing media used for printing in the printers and size of a printing region in the printing media on which the printing is performed; 
a loss-information acquiring section configured to acquire, based on the history information, loss information indicating a non-printing region in each of the printing media, and the loss-information acquiring section calculates information concerning cost of the non-printing region and acquires the information as the loss information and the cost includes non-printing loss cost that is obtained by multiplying a difference between the amount of use of the printing media and the size of the printing region in the printing media by a price per unit amount of the printing media; and
an output control section configured to cause a display section to output the loss information for each of the printing media.” along with all other limitations as required by independent claim 7.
“[8] […] acquiring, from a plurality of printers, history information indicating an amount of use of printing media used for printing in the printers and size of a printing region in the printing media on which the printing is performed;
acquiring, based on the history information, loss information indicating a non-printing region in each of the printing media, and the loss-information includes information concerning cost of the non-printing region and the cost includes non-printing loss cost that is obtained by multiplying a difference between the amount of use of the printing media and the size of the printing region in the printing media by a price per unit amount of the printing media; and
causing a display section to output the loss information for each of the printing media.” along with all other limitations as required by independent claim 8.
“[9] […] a history-information acquiring section configured to acquire, from a plurality of printers, history information indicating an amount of use of printing media used for printing in the printers and size of a printing region in the printing media on which the printing is performed;
a loss-information acquiring section configured to acquire, based on the history information, loss information indicating a non-printing region in each of the printing media and the loss information includes a loss occurrence rate that is obtained by dividing a difference between an amount of use of the printing media and the size of the printing region is the printing media by the amount of use of the printing media; and
an output control section configured to cause a display section to output the loss information for each of the printing media.” along with all other limitations as required by independent claim 9.
Specifically, the closest prior art, Yamada et al. (2019/0079708), Kubo et al. (2021/0067637) and Komazawa et al. (2020/0406643), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 4-6 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harayama (2018/0147838) disclose a non-transitory computer readable medium stored with a predicted value output program, a predicted value output device, and a predicted value output method that can improve an accuracy of a predicted value of a value related to printing by an ink jet printer are provided. A printer controller configured to acquire and output a predicted value of a print-related value as a value related to printing by a 3D printer from 3D model data used in the printing by the 3D printer according to a print-related value prediction rule acquires an actual value of the print-related value in the printing by the 3D printer using the 3D model data (S231), and corrects the print-related value prediction rule based on a corresponding relationship of the 3D model data and the actual value acquired in S231 (S232)..
Matsugashita (2007/0273922) disclose a printing device monitoring method includes sequentially registering, in a monitored device queue, printing devices to which print jobs are to be output, monitoring the printing devices in accordance with the order of registration in the monitored device queue, determining if predetermined conditions are satisfied (S1803), interrupting monitoring of a printing device on the basis of the determination (S1806), and re-
Yanagi (2007/0206219) disclose a printer-information control section outputs printer information of printers found by a search to a UI control section. The UI control section displays a list of the printers on a display unit. A user can add information as desired in this list. When the user select a printer from this list, information about the selected printer is added to the printer information acquired from the printers. The updated printer-information is stored.
Higashiura et al. (2005/0275868) disclose an upper limit of allowed print count is set for each user requesting print jobs, and a multi-function printer includes: (i) a schedule transmission requesting section for acquiring schedule information of the user; (ii) a print count predicting section for predicting, on the basis of the acquired schedule information, allowed print count assigned to the user, and the number of printed sheets, whether changing the upper limit of the allowed print count is required; and (iii) a settings change inquiry section for inquiring a manager terminal of whether the manager terminal authorizes changing the upper limit of the allowed print count. If having obtained from the manager terminal authorization of change of the upper limit of the allowed print count, the multi-function printer performs a print job within a range of a new allowed print count.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672